Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant’s arguments, see after final amendment, filed on October 8, 2021, with respect to the rejection of claims 1-20 under 35 U.S.C. 102(a) (2) have been fully considered and are persuasive.  The rejection of the respective claims has been withdrawn in view of the argument presented by the Applicants. Claims 1-20 are pending in the application. 
Allowance
Claims 1-20 are allowed. The following is an examiner’s statement of reasons for allowance: 
In reference to claims 1-20: Moyer et al. (U.S. PAP 2018/0197135, hereon Moyer) discloses a set of wireless sensor nodes (see Moyer, Fig. 1, sensor node 14-1, 14-2, ..., 14-n), wherein each wireless sensor node comprises a set of environmental sensors configured to collect condition data of the particulate bulk good proximal to the wireless sensor node (see Moyer, page 3, paragraph [0039)); an analysis engine that is configured to generate a particulate state analysis from the condition data (see Moyer, page 8, claim 9, that includes a microprocessor for analyzing the stored sensor measurements, also see paragraph [0050]); and a task manager that is configured to act on the particulate state analysis (see Moyer, paragraph [0013], task manger is used 
However, the sensors in Moyer are not “configured to be freely distributed within the particulate bulk good within a container, wirelessly couple to the set of wireless sensor nodes within the container; receiver the condition data from at least some of the set of wireless sensor nodes; and describe localized condition of the particulate bulk good,” as described in claims 1 and 12, and in combination with the rest of the claims limitations as claimed and defined by the Applicant.
The remaining clams depend on their respective base claims 1 and 12 and include further limitations. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIAS DESTA whose telephone number is (571)272-2214. The examiner can normally be reached M-F: 8:30 to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ELIAS DESTA/
Primary Examiner, Art Unit 2857